


110 HR 978 IH: Intelligence Community Audit Act of

U.S. House of Representatives
2007-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 978
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2007
			Mr. Thompson of
			 Mississippi (for himself, Ms.
			 Jackson-Lee of Texas, Mr.
			 DeFazio, Ms. Norton,
			 Ms. Zoe Lofgren of California,
			 Mr. Carney, and
			 Mr. Cuellar) introduced the following
			 bill; which was referred to the Select
			 Committee on Intelligence (Permanent Select), and in addition
			 to the Committee on Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To reaffirm the authority of the Comptroller General to
		  audit and evaluate the programs, activities, and financial transactions of the
		  intelligence community, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Intelligence Community Audit Act of
			 2007.
		2.Comptroller
			 General audits and evaluations of activities of elements of the intelligence
			 community
			(a)Reaffirmation of
			 Authority; Audits of Intelligence Community ActivitiesChapter 35
			 of title 31, United States Code, is amended by inserting after section 3523 the
			 following:
				
					3523a.Audits of
				intelligence community; audit requesters
						(a)In this section,
				the term element of the intelligence community means an element of
				the intelligence community specified in or designated under section 3(4) of the
				National Security Act of 1947 (50 U.S.C. 401a(4)).
						(b)Congress finds
				that—
							(1)the authority of
				the Comptroller General to perform audits and evaluations of financial
				transactions, programs, and activities of elements of the intelligence
				community under sections 712, 717, 3523, and 3524, and to obtain access to
				records for purposes of such audits and evaluations under section 716, is
				reaffirmed; and
							(2)such audits and
				evaluations may be requested by any committee of jurisdiction (including the
				Committee on Homeland Security of the House of Representatives and the
				Committee on Homeland Security and Governmental Affairs of the Senate), and may
				include but are not limited to matters relating to the management and
				administration of elements of the intelligence community in areas such as
				strategic planning, financial management, information technology, human
				capital, knowledge management, information sharing (including information
				sharing by and with the Department of Homeland Security), and change
				management.
							(c)(1)The Comptroller General may conduct an
				audit or evaluation of intelligence sources and methods or covert actions only
				upon request of the Select Committee on Intelligence of the Senate or the
				Permanent Select Committee on Intelligence of the House of Representatives, or
				the majority or the minority leader of the Senate or the House of
				Representatives.
							(2)(A)Whenever the Comptroller
				General conducts an audit or evaluation under paragraph (1), the Comptroller
				General shall provide the results of such audit or evaluation only to the
				original requestor, the Director of National Intelligence, and the head of the
				relevant element of the intelligence community.
								(B)The Comptroller General may only
				provide information obtained in the course of an audit or evaluation under
				paragraph (1) to the original requestor, the Director of National Intelligence,
				and the head of the relevant element of the intelligence community.
								(3)(A)Notwithstanding any
				other provision of law, the Comptroller General may inspect records of any
				element of the intelligence community relating to intelligence sources and
				methods, or covert actions in order to conduct audits and evaluations under
				paragraph (1).
								(B)If in the conduct of an audit or
				evaluation under paragraph (1), an agency record is not made available to the
				Comptroller General in accordance with section 716, the Comptroller General
				shall consult with the original requestor before filing a report under
				subsection (b)(1) of that section.
								(4)(A)The Comptroller General
				shall maintain the same level of confidentiality for a record made available
				for conducting an audit under paragraph (1) as is required of the head of the
				element of the intelligence community from which it is obtained. Officers and
				employees of the Government Accountability Office are subject to the same
				statutory penalties for unauthorized disclosure or use as officers or employees
				of the intelligence community element that provided the Comptroller General or
				officers and employees of the Government Accountability Office with access to
				such records.
								(B)All workpapers of the Comptroller
				General and all records and property of any element of the intelligence
				community that the Comptroller General uses during an audit or evaluation under
				paragraph (1) shall remain in facilities provided by that element of the
				intelligence community. Elements of the intelligence community shall give the
				Comptroller General suitable and secure offices and furniture, telephones, and
				access to copying facilities, for purposes of audits and evaluations under
				paragraph (1).
								(C)After consultation with the Select
				Committee on Intelligence of the Senate and with the Permanent Select Committee
				on Intelligence of the House of Representatives, the Comptroller General shall
				establish procedures to protect from unauthorized disclosure all classified and
				other sensitive information furnished to the Comptroller General or any
				representative of the Comptroller General for conducting an audit or evaluation
				under paragraph (1).
								(D)Before initiating an audit or
				evaluation under paragraph (1), the Comptroller General shall provide the
				Director of National Intelligence and the head of the relevant element with the
				name of each officer and employee of the Government Accountability Office who
				has obtained appropriate security clearance and to whom, upon proper
				identification, records, and information of the element of the intelligence
				community shall be made available in conducting the audit or evaluation.
								(d)Elements of the
				intelligence community shall cooperate fully with the Comptroller General and
				provide timely responses to Comptroller General requests for documentation and
				information.
						(e)Nothing in this
				section or any other provision of law shall be construed as restricting or
				limiting the authority of the Comptroller General to audit and evaluate, or
				obtain access to the records of, elements of the intelligence community absent
				specific statutory language restricting or limiting such audits, evaluations,
				or access to
				records.
						.
			(b)Clerical
			 AmendmentThe table of sections for chapter 35 of title 31,
			 United States Code, is amended by inserting after the item relating to section
			 3523 the following:
				
					
						3523a. Audits of intelligence
				community; audits and
				requesters.
					
					.
			
